DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langseth (US 2013/0178257).
Claim 1:  Langseth discloses a method for a mobile video game, comprising: determining if a first mobile computing device is at a predetermined location (¶ 25, 27-28); determining at least one virtual element associated with a predetermined direction of view from the predetermined location (¶ 27-28); in response to determining that the first mobile computing device as at the predetermined location, providing information for display by the first mobile computing device of the at least one virtual element in conjunction with real world elements of an image of a scene in the predetermined direction of view from the predetermined location (¶ 18, 27-28, 30); and providing for virtual engagement with the at least one virtual element or the real world elements (¶ 27-29).
Claim 5:  Langseth teaches wherein the virtual engagement comprises collecting the at least one virtual element (¶ 16, 30-31, 42).
Claim 6:  Langseth teaches wherein the virtual engagement comprises depositing a virtual item at the predetermined location (¶ 31 “a move button to relocate the virtual objects to another place”, 43-45).
Claim 7:  Langseth teaches wherein the virtual item is a collectible item (¶ 16, 30-31, 42).
Claim 8:  Langseth teaches, wherein the virtual item is a displayable item (¶ 6, 30).
Claim 10:  Langseth teaches wherein the virtual engagement comprises play of a virtual game using the first mobile computing device (¶ 43-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langseth (US 2013/0178257) in view of Sharma (US 2018/0082475).
Claims 2-3:  Langseth teaches the above, but lacks explicitly suggesting wherein the predetermined location is determined by a second mobile computing device, with the second mobile computing device indicating selection of a location at which the second mobile computing device is present and/or the predetermined direction of view is determined based on a direction of view indicated by an image captured by the second mobile computing at the second location.  Langseth at least teaches wherein the virtual element is provided by the second mobile device (abstract, ¶ 4, 10, 18, 21, 24, 30, 32, 34); in some embodiments the virtual engagement is based on a selection provided by the second mobile computing device (abstract, ¶ 4, 10, 18, 21, 24, 30, 32, 34); and that various modifications can be applied without departing from the overall scope of the invention (¶ 47-48).  Furthermore, an analogous art of Sharma teaches a similarly structured augmented reality system, wherein the predetermined location is determined by a second mobile computing device, with the second mobile computing device indicating selection of a location (geographical location) at which the second mobile computing device is present (Abstract, Figs. 1, 6a-b, 9b, 10-11, ¶ 17-18, 33-34, 40, 42, 45-48, 50, 57-59, 63-76, emphasis on ¶ 42, 45-48, 50, 57-59, 63-76) and the predetermined direction of view is determined based on a direction of view (direction heading, tilt, etc) indicated by an image captured by the second mobile computing at the 
Claim 4:  Langseth teaches wherein the virtual element is provided by the second mobile device (abstract, ¶ 4, 10, 18, 21, 24, 30-32, 34, 42 users create and deploy virtual objects in the augmented environment to share with other users via there mobile devices). In some embodiments the virtual engagement is based on a selection provided by the second mobile computing device (abstract, ¶ 4, 10, 18, 21, 24, 30-32, 34, 42 users create and deploy virtual objects in the augmented environment to share with other users via there mobile devices).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langseth (US 2013/0178257) in view of Flynn (US 2012/0290591).
Claim 9:  Langseth teaches the above, but lacks explicitly suggesting, wherein the virtual item is virtual artwork on a real world element.  Langseth at least teaches overlay of virtual item on real world features (see above, ¶ 34-35) and that virtual items can .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langseth (US 2013/0178257) in view of Larson (US 2010/0002122).
Claim 11:  Langseth discloses determining if the first mobile computing device is at a location near the predetermined location (¶ 25, 27-28) and has a direction of view such that an image taken by the first mobile computing device would be expected to include at least some of the real world elements of the image of the scene in the predetermined direction of view from the predetermined location (¶ 18, 27-28, 30) and receiving an indication of a selection of the location (¶ 3, 6-7, 11, tracks the location of the mobile device continuously).
	Langseth teaches the above, but lacks explicitly suggesting storing the location as a further predetermined location associated with the predetermined location. Nevertheless such modification would have been obvious to one of ordinary skilled in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715